ACCEPTED
                                                                                                       01-15-00403-CV
                                                                                            FIRST COURT OF APPEALS
                                                                                                    HOUSTON, TEXAS
                                                                                                  5/29/2015 6:30:04 PM
            Ernie Garcia, Attorney at Law                                                        CHRISTOPHER PRINE
            Auto Accidents • Business Law • Debt • Eviction • Wills & Probate                                   CLERK




May 29, 2015                                                                     FILED IN
                                                                           1st COURT OF
                                                                          Transmitted   APPEALS
                                                                                      via E-File
1ST Court of Appeals                                                         HOUSTON, TEXAS
301 Fannin, Room 245                                                      5/29/2015 6:30:04 PM
Houston, TX 77002                                                         CHRISTOPHER A. PRINE
                                                                                  Clerk
        RE: Case No. 01-15-00403-CV; David Musick & Kayla Musick v. Federal
        National Mortgage Association in the 1ST District Court of Appeals of Texas.

To the clerk of said court,

I am the attorney of record for Mr. and Mrs. Musick in the case styled stated above. I hereby
submit this payment of $195 for the filing fee due in this case.

Please feel free to contact my office if you should have any questions.


                                                            Regards,




                                                            Ernie Garcia
                                                            Attorney at Law

Enclosure




Phone: (832) 305-7694
Fax: (832) 553-2984
Email: Ernie.Garcia@attorneyeg.com
616 FM 1960, Suite 105, Houston, Texas 77090